HOLOHAN, Chief Justice.
This petition for special action challenges the same two orders addressed by this court in the companion case of KPNX v. Superior Court, 139 Ariz. 246, 678 P.2d 431 (1984). The facts of this case are nearly identical to those in KPNX, and we need not repeat them. For the same reasons set forth in KPNX, we grant the relief requested as to the November 30 sketch order and vacate that order. We deny the relief requested as to the December 6 media liaison order.
GORDON, V.C.J., and HAYS, J., concur.